January 3, 2008

 

To:

Kellwood Company

600 Kellwood Parkway

St Louis, MO 63178

 

Attn:

Samuel W. Duggan II

 

Telephone:

314-576-8580

 

Facsimile:

314-576-3325

 

From

Bank of America, N.A.

c/o Banc of America Securities LLC

9 West 57th Street, 40th Floor

New York, NY 10019

Attn: John Servidio

Telephone: 212-847-6527

Facsimile: 212-230-8610

 

Re:

Issuer Forward Repurchase Transaction

(Transaction Reference Number:__________________)

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to confirm the terms
and conditions of the Transaction entered into between Bank of America, N.A.
(“BofA”) and Kellwood Company (“Counterparty”) on the Trade Date specified below
(the “Transaction”). The terms of the Transaction shall be set forth in this
Confirmation and a Supplemental Terms Notice in the form of Schedule A hereto
(the “Supplemental Terms Notice”) that references this Confirmation. This
Confirmation and the Supplemental Terms Notice together shall constitute a
“Confirmation” as referred to in the ISDA Master Agreement specified below.

1.             This Confirmation is subject to, and incorporates, the
definitions and provisions of the 2000 ISDA Definitions (including the Annex
thereto) (the “2000 Definitions”) and the definitions and provisions of the 2002
ISDA Equity Derivatives Definitions (the “Equity Definitions”, and together with
the 2000 Definitions, the “Definitions”), in each case as published by the
International Swaps and Derivatives Association, Inc. (“ISDA”). In the event of
any inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern.

This Confirmation evidences a complete and binding agreement between BofA and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement (the “ISDA Form”) as if BofA and
Counterparty had executed an agreement in such form (without any Schedule but
with the elections set forth in this Confirmation). The Transaction shall be the
only Transaction under the Agreement.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern. The Transaction is a Share Forward
Transaction within the meaning set forth in the Equity Definitions.

2.

The terms of the particular Transaction to which this Confirmation relates are
as follows:

General Terms:

 

Trade Date:

January 3, 2008

 

Seller:

BofA

 

Buyer:

Counterparty

 

1

(NY) 14688/002/REPURCHASE/uncollared.forward.kwd.doc

 

--------------------------------------------------------------------------------



 

Shares:

The common stock of Counterparty, par value USD 0.01 per share (Ticker Symbol:
“KWD”)

 

Prepayment:

Applicable

 

Prepayment Amount:

USD 80,000,000

 

Prepayment Date:

The first Exchange Business Day following the Determination Date.

 

Exchange:

New York Stock Exchange

 

Related Exchange(s):

All Exchanges

 

Calculation Agent:

Bank of America, N.A.

Valuation Terms:

 

Determination Date:

The Exchange Business Day immediately following the Trade Date, provided that
notwithstanding anything to the contrary in the Equity Definitions, if a Market
Disruption Event occurs on the Determination Date, the Calculation Agent may, if
appropriate in light of market conditions, regulatory considerations or
otherwise, take any or all of the following actions: (i) postpone the
Determination Date and/or (ii) determine that such Determination Date is a
Disrupted Day only in part, in which case the Calculation Agent may (A) declare
the immediately following Exchange Business Day to be a further Determination
Date (in which case references to the Determination Date shall be construed as
references to each Determination Date or the later Determination Date, as the
context requires, and references to the Determination Price shall be construed
as references to the appropriately weighted average of the VWAP Prices for both
Determination Dates) and/or (B) make appropriate adjustments to the VWAP Price
for such Determination Date to account for such Market Disruption Event. Such
determination and adjustments will be based on, among other factors, the
duration of any Market Disruption Event and the volume, historical trading
patterns and price of the Shares.

 

Determination Price:

As set forth in the Supplemental Terms Notice, to be the VWAP Price for the
Determination Date.

 

VWAP Price:

For the Determination Date or any Averaging Date, the Rule 10b-18 dollar volume
weighted average price per Share for such day based on transactions executed
during such day, as reported on Bloomberg Page “KWD.N <Equity> AQR SEC” (or any
successor thereto) or, in the event such price is not so reported on such day
for any reason, as reasonably determined by the Calculation Agent.

 

Averaging Dates:

Each of the consecutive Exchange Business Days commencing on, and including, the
Exchange Business Day immediately following the Determination Date and ending on
and including the Final Averaging Date.

 

Final Averaging Date:

As set forth in the Supplemental Terms Notice, to be the date 9 months following
the Determination Date (or if such date is not an Exchange Business Day, the
next following Exchange Business Day); provided that BofA shall have the right,
in its absolute discretion, at any time to accelerate the Final Averaging Date
to any date that is on or after the Scheduled Earliest Acceleration Date by
written notice to Counterparty no later than the Exchange Business Day
immediately following the date of acceleration.

 

2

(NY) 14688/002/REPURCHASE/uncollared.forward.kwd.doc

 

--------------------------------------------------------------------------------



Scheduled Earliest Acceleration

 

Date:

As set forth in the Supplemental Terms Notice, to be the date 5 months following
the Determination Date (or if such date is not an Exchange Business Day, the
next following Exchange Business Day).

 

Valuation Date:

The last Averaging Date.

 

Averaging Date Disruption:

Modified Postponement, provided that notwithstanding anything to the contrary in
the Equity Definitions, if a Market Disruption Event occurs on any Averaging
Date, the Calculation Agent may, if appropriate in light of market conditions,
regulatory considerations or otherwise, take any or all of the following
actions: (i) postpone the Final Averaging Date in accordance with Modified
Postponement (as modified herein) or (ii) determine that such Averaging Date is
a Disrupted Day only in part, in which case the Calculation Agent shall make
adjustments to the number of Shares for which such day shall be an Averaging
Date and determine the Settlement Price based on an appropriately weighted
average instead of the arithmetic average described under “Settlement Price”
below. Such determination and adjustments will be based on, among other factors,
the duration of any Market Disruption Event and the volume, historical trading
patterns and price of the Shares. Section 6.6(a) of the Equity Definitions is
hereby amended by replacing the word “shall” in the fifth line thereof with the
word “may,” and by deleting clause (i) thereof, and Section 6.7(c)(iii)(A) of
the Equity Definitions is hereby amended by replacing the word “shall” in the
sixth and eighth line thereof with the word “may.”

 

Market Disruption Events:

The first sentence of Section 6.3(a) of the Equity Definitions is hereby amended
(A) by deleting the words “during the one hour period that ends at the relevant
Valuation Time, Latest Exercise Time, Knock-in Valuation Time or Knock-out
Valuation Time, as the case may be” in the third, fourth and fifth lines
thereof, and (B) by replacing the words “or (iii) an Early Closure.” by “(iii)
an Early Closure, or (iv) a Regulatory Disruption.”

 

Regulatory Disruption:

Any event that BofA, in its discretion, determines makes it appropriate with
regard to any legal, regulatory or self-regulatory requirements or related
policies and procedures (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by BofA, and
including without limitation Rule 10b-18, Rule 10b-5, Regulation 13D-G and
Regulation 14E under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and Regulation M), for BofA to refrain from or decrease any
market activity in connection with the Transaction. BofA shall notify
Counterparty as soon as reasonably practicable that a Regulatory Disruption has
occurred and the Determination Date or Averaging Dates affected by it.

 

Settlement Terms:

 

Initial Share Delivery:

On the Initial Share Delivery Date, BofA shall deliver to Counterparty the
Initial Shares.

 

Initial Share Delivery Date:

The first Exchange Business Day following the Determination Date.

 

Initial Shares:

2,500,000 Shares

 

3

(NY) 14688/002/REPURCHASE/uncollared.forward.kwd.doc

 

--------------------------------------------------------------------------------



 

Interim Share Delivery:

On each Interim Share Delivery Date, BofA shall deliver to Counterparty the
Interim Shares for such Interim Share Delivery Date in accordance with Section
9.4 of the Equity Definitions, with the Interim Share Delivery Date deemed to be
a “Settlement Date” for purposes of such Section 9.4, so long as no Event of
Default, Potential Event of Default or Termination Event with respect to which
Counterparty is the Defaulting Party or Affected Party, as the case may be, has
occurred and is continuing.

 

Interim Share Delivery Dates:

Each date prior to the Settlement Date or earlier date of termination or
cancellation of the Transaction designated by BofA as such in BofA’s absolute
discretion.

 

Interim Shares:

As of any Interim Share Delivery Date, a number of Shares determined by BofA in
its absolute discretion.

 

Settlement Date:

If the Number of Shares to be Delivered is positive, the date that falls one
Settlement Cycle following the Valuation Date.

 

Settlement:

On the Settlement Date, BofA shall deliver to Counterparty the Number of Shares
to be Delivered, if a positive number. If the Number of Shares to be Delivered
is a negative number, the Counterparty Settlement Provisions in Annex A shall
apply.

 

Number of Shares to be Delivered:

A number of Shares equal to (a) the Prepayment Amount divided by (b) (i) the
Settlement Price minus (ii) the Discount; provided that the Number of Shares to
be Delivered as so determined shall be reduced by the aggregate number of Shares
delivered on the Initial Share Delivery Date and each Interim Share Delivery
Date.

 

Discount:

As set forth in the Supplemental Terms Notice, to be 2.20% of the Determination
Price.

 

Settlement Price:

The arithmetic average of the VWAP Prices for all Averaging Dates.

 

Excess Dividend Amount:

For the avoidance of doubt, all references to the Excess Dividend Amount in
Section 9.2(a)(iii) of the Equity Definitions shall be deleted.

 

Other Applicable Provisions:

To the extent BofA is obligated to deliver Shares hereunder, the provisions of
Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws that exist as a
result of the fact that Counterparty is the Issuer of the Shares) and 9.12 of
the Equity Definitions will be applicable, except that all references in such
provisions to “Physically-Settled” shall be read as references to “Net Share
Settled”. “Net Share Settled” means that BofA is obligated to deliver Shares
hereunder.

Dividends:

 

Dividend:

Any dividend or distribution on the Shares other than any dividend or
distribution of the type described in Sections 11.2(e)(i), 11.2(e)(ii)(A) or
11.2(e)(ii)(B) of the Equity Definitions.

Share Adjustments:

 

Method of Adjustment:

Calculation Agent Adjustment; provided that Dividends shall not be Potential
Adjustment Events.

 

4

(NY) 14688/002/REPURCHASE/uncollared.forward.kwd.doc

 

--------------------------------------------------------------------------------



It shall constitute an additional Potential Adjustment Event if the Final
Averaging Date is postponed pursuant to “Averaging Date Disruption” above, in
which case the Calculation Agent may, in its commercially reasonable discretion,
adjust any relevant terms of the Transaction as the Calculation Agent determines
appropriate to account for the economic effect on the Transaction of such
postponement.

Extraordinary Events:

 

Consequences of Merger Events:

 

 

 

(a) Share-for-Share:

Modified Calculation Agent Adjustment

 

(b) Share-for-Other:

Cancellation and Payment

 

(c) Share-for-Combined:

Cancellation and Payment

 

Tender Offer:

Applicable

 

Consequences of Tender Offers:

 

 

 

(a) Share-for-Share:

Modified Calculation Agent Adjustment

 

(b) Share-for-Other:

Modified Calculation Agent Adjustment

 

(c) Share-for-Combined:

Modified Calculation Agent Adjustment

Composition of Combined

 

Consideration:

Not Applicable

Consequences of Announcement

 

Events:

Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that references to “Tender Offer” shall be replaced
by references to “Announcement Event” and references to “Tender Offer Date”
shall be replaced by references to “Announcement Date.” An Announcement Event
shall be an “Extraordinary Event” for purposes of the Equity Definitions, to
which Article 12 of the Equity Definitions is applicable.

 

Announcement Event:

The occurrence of an Announcement Date in respect of a potential Acquisition
Transaction (as defined in Section 9 below).

 

Announcement Date:

The date of the first public announcement in relation to an Acquisition
Transaction, or any publicly announced change or amendment to the announcement
giving rise to an Announcement Date.

Provisions applicable to Merger

 

Events and Tender Offers:

The consequences set forth opposite “Consequences of Merger Events” and
“Consequences of Tender Offers” above shall apply regardless of whether a
particular Merger Event or Tender Offer relates to an Announcement Date for
which an adjustment has been made pursuant to Consequences of Announcement
Events, without duplication of any such adjustment.

 

Nationalization, Insolvency or

 

Delisting:

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, the American Stock Exchange, the NASDAQ

 

5

(NY) 14688/002/REPURCHASE/uncollared.forward.kwd.doc

 

--------------------------------------------------------------------------------



Global Market or the NASDAQ Global Select Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
thereafter be deemed to be the Exchange.

 

Additional Disruption Events:

 

 

 

Change in Law:

Applicable

 

Failure to Deliver:

Applicable

 

Insolvency Filing:

Applicable

 

Hedging Disruption:

Applicable

 

Increased Cost of Hedging:

Applicable

 

Loss of Stock Borrow:

Applicable

 

Maximum Stock Loan Rate:

100 basis points.

 

Hedging Party:

For all applicable Additional Disruption Events, BofA

 

Determining Party:

For all Extraordinary Events and Additional Disruption Events, BofA

 

Non-Reliance:

Applicable

Agreements and Acknowledgments

 

Regarding Hedging Activities:

Applicable

 

Additional Acknowledgments:

Applicable

3.

Account Details:

(a) Account for delivery of Shares

 

to Counterparty:

To be provided by Counterparty

(b) Account for payments to

 

Counterparty:

To be provided by Counterparty

 

(c) Account for payments to BofA:

 

 

Bank of America

New York, NY

SWIFT: BOFAUS65

Bank Routing: 026-009-593

Account Name: Bank of America

Account No. : 0012333-34172

 

4.

Offices:

(a) The Office of Counterparty for the Transaction is: Counterparty is not a
Multibranch Party

(b) The Office of BofA for the Transaction is:

Bank of America, N.A.

c/o Banc of America Securities LLC

9 West 57th Street, 40th Floor

New York, NY 10019

 

5.

Notices: For purposes of this Confirmation:

(a) Address for notices or communications to Counterparty:

Kellwood Company

600 Kellwood Parkway

 

6

(NY) 14688/002/REPURCHASE/uncollared.forward.kwd.doc

 

--------------------------------------------------------------------------------



St Louis, MO 63178

Attn: Samuel W. Duggan II

Telephone: 314-576-8580

Facsimile: 314-576-3325

 

(b) Address for notices or communications to BofA:

Bank of America, N.A.

c/o Banc of America Securities LLC

9 West 57th Street, 40th Floor

New York, NY 10019

Attn: John Servidio

Telephone: 212-847-6527

Facsimile: 212-230-8610

6.

Additional Provisions Relating to Transactions in the Shares.

(a)           Counterparty acknowledges and agrees that the Initial Shares
delivered on the Initial Share Delivery Date and the Interim Shares delivered on
each Interim Share Delivery Date may be sold short to Counterparty. Counterparty
further acknowledges and agrees that BofA may, during (i) the period from the
date hereof to the Valuation Date or, if later, the Scheduled Earliest
Acceleration Date without regard to any adjustment thereof pursuant to “Special
Provisions Relating to Friendly Transaction Announcements” below, and (ii) the
period from and including the first Settlement Valuation Date to and including
the last Settlement Valuation Date, if any (together, the “Relevant Period”),
purchase Shares in connection with the Transaction, which Shares may be used to
cover all or a portion of such short sale or may be delivered to Counterparty.
Such purchases will be conducted independently of Counterparty. The timing of
such purchases by BofA, the number of Shares purchased by BofA on any day, the
price paid per Share pursuant to such purchases and the manner in which such
purchases are made, including without limitation whether such purchases are made
on any securities exchange or privately, shall be within the absolute discretion
of BofA. It is the intent of the parties that the Transaction comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) of the Exchange Act, and the parties
agree that this Confirmation shall be interpreted to comply with the
requirements of Rule 10b5-1(c), and Counterparty shall not take any action that
results in the Transaction not so complying with such requirements. Without
limiting the generality of the preceding sentence, Counterparty acknowledges and
agrees that (A) Counterparty does not have, and shall not attempt to exercise,
any influence over how, when or whether BofA effects any purchases of Shares in
connection with the Transaction, (B) during the period beginning on (but
excluding) the date of this Confirmation and ending on (and including) the last
day of the Relevant Period, neither Counterparty nor its officers or employees
shall, directly or indirectly, communicate any information regarding
Counterparty or the Shares to any employee of BofA or its Affiliates responsible
for trading the Shares in connection with the transactions contemplated hereby,
(C) Counterparty is entering into the Transaction in good faith and not as part
of a plan or scheme to evade compliance with federal securities laws including,
without limitation, Rule 10b-5 promulgated under the Exchange Act and (D)
Counterparty will not alter or deviate from this Confirmation or enter into or
alter a corresponding hedging transaction with respect to the Shares.
Counterparty also acknowledges and agrees that any amendment, modification,
waiver or termination of this Confirmation must be effected in accordance with
the requirements for the amendment or termination of a “plan” as defined in Rule
10b5-1(c) under the Exchange Act. Without limiting the generality of the
foregoing, any such amendment, modification, waiver or termination shall be made
in good faith and not as part of a plan or scheme to evade the prohibitions of
Rule 10b-5 under the Exchange Act, and no such amendment, modification or waiver
shall be made at any time at which Counterparty or any officer or director of
Counterparty is aware of any material nonpublic information regarding
Counterparty or the Shares.

(b)           Counterparty agrees that neither Counterparty nor any of its
Affiliates or agents shall take any action that would cause Regulation M to be
applicable to any purchases of Shares, or any security for which the Shares are
a reference security (as defined in Regulation M), by Counterparty or any of its
affiliated purchasers (as defined in Regulation M) during the Relevant Period.

(c)           Counterparty shall, at least one day prior to the first day of the
Relevant Period, notify BofA of the total number of Shares purchased in Rule
10b-18 purchases of blocks pursuant to the once-a-week block exception contained

 

7

(NY) 14688/002/REPURCHASE/uncollared.forward.kwd.doc

 

--------------------------------------------------------------------------------



in Rule 10b-18(b)(4) by or for Counterparty or any of its affiliated purchasers
during each of the four calendar weeks preceding the first day of the Relevant
Period and during the calendar week in which the first day of the Relevant
Period occurs (“Rule 10b-18 purchase”, “blocks” and “affiliated purchaser” each
being used as defined in Rule 10b-18), which notice shall be substantially in
the form set forth as Appendix A hereto.

(d)           During the Relevant Period, Counterparty shall (i) notify BofA
prior to the opening of trading in the Shares on any day on which Counterparty
makes, or expects to be made, any public announcement (as defined in Rule 165(f)
under the Securities Act of 1933, as amended (the “Securities Act”) of any
merger, acquisition, or similar transaction involving a recapitalization
relating to Counterparty (other than any such transaction in which the
consideration consists solely of cash and there is no valuation period), (ii)
promptly notify BofA following any such announcement that such announcement has
been made, and (iii) promptly deliver to BofA following the making of any such
announcement a certificate indicating (A) Counterparty’s average daily Rule
10b-18 purchases (as defined in Rule 10b-18) during the three full calendar
months preceding the date of the announcement of such transaction and (B)
Counterparty’s block purchases (as defined in Rule 10b-18) effected pursuant to
paragraph (b)(4) of Rule 10b-18 during the three full calendar months preceding
the date of the announcement of such transaction. In addition, Counterparty
shall promptly notify BofA of the earlier to occur of the completion of such
transaction and the completion of the vote by target shareholders. Counterparty
acknowledges that any such public announcement may result in a Regulatory
Disruption and may cause the Relevant Period to be suspended. Accordingly,
Counterparty acknowledges that its actions in relation to any such announcement
or transaction must comply with the standards set forth in Section 6(a).

(e)           Without the prior written consent of BofA, Counterparty shall not,
and shall cause its Affiliates and affiliated purchasers (each as defined in
Rule 10b-18) not to, directly or indirectly (including, without limitation, by
means of a cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable for Shares
during the Relevant Period. During such time, any purchases of Shares (or any
security convertible into or exchangeable for Shares) by Counterparty shall be
made through BAS, which is an Affiliate of BofA, pursuant to a letter
substantially in the form of Appendix B hereto and subject to such conditions as
BofA shall impose, and shall be in compliance with Rule 10b-18 or otherwise in a
manner that Counterparty and BofA believe is in compliance with applicable
requirements (including, without limitation, Rule 10b-5, Regulation 13D-G and
Regulation 14E under the Exchange Act).

7.

Representations, Warranties and Agreements.

(a)          In addition to the representations, warranties and agreements in
the Agreement and those contained elsewhere herein, Counterparty represents and
warrants to and for the benefit of, and agrees with, BofA as follows:

(i)    (A) None of Counterparty and its officers and directors is aware of any
material nonpublic information regarding Counterparty or the Shares and (B) all
reports and other documents filed by Counterparty with the Securities and
Exchange Commission pursuant to the Exchange Act when considered as a whole
(with the more recent such reports and documents deemed to amend inconsistent
statements contained in any earlier such reports and documents), do not contain
any untrue statement of a material fact or any omission of a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances in which they were made, not misleading.

(ii)     Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that BofA is not making any
representations or warranties with respect to the treatment of the Transaction
under FASB Statements 133, as amended, or 150, EITF Issue No. 00-19 (or any
successor issue statements) or under FASB’s Liabilities & Equity Project.

(iii)   Without limiting the generality of Section 3(a)(iii) of the Agreement,
the Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act.

(iv)    Prior to the Trade Date, Counterparty shall deliver to BofA a resolution
of Counterparty’s board of directors authorizing the Transaction and such other
certificate or certificates as BofA shall reasonably

 

8

(NY) 14688/002/REPURCHASE/uncollared.forward.kwd.doc

 

--------------------------------------------------------------------------------



request. Counterparty will publicly disclose, prior to the opening of trading on
the Determination Date, its intention to institute a program for the acquisition
of Shares.

(v)     Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act, and will not engage in
any other securities or derivative transaction to such ends.

(vi)    Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, an “investment company” as such term is defined
in the Investment Company Act of 1940, as amended.

(vii)  On the Trade Date, the Prepayment Date, the Initial Share Delivery Date,
each Interim Share Delivery Date, the Settlement Date and the Second Settlement
Date, if any, (A) the assets of Counterparty at their fair valuation exceed the
liabilities of Counterparty, including contingent liabilities, (B) the capital
of Counterparty is adequate to conduct the business of Counterparty and (C)
Counterparty has the ability to pay its debts and obligations as such debts
mature and does not intend to, or does not believe that it will, incur debt
beyond its ability to pay as such debts mature.

(viii) Counterparty shall not declare or pay any Dividend (as defined above) to
holders of record as of any date occurring prior to the Settlement Date or, if
the provisions of Annex A apply, the Cash Settlement Payment Date, other than an
ordinary cash dividend of USD 0.16 per share to holders of record on each of
March 24, 2008, June 16, 2008, September 15, 2008 and December 15, 2008.

(b)     Each of BofA and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended.

(c)       Counterparty acknowledges that the offer and sale of the Transaction
to it is intended to be exempt from registration under the Securities Act, by
virtue of Section 4(2) thereof. Accordingly, Counterparty represents and
warrants to BofA that (i) it has the financial ability to bear the economic risk
of its investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.

(d)       The parties hereto agree and acknowledge that BofA is a “financial
institution,” “swap participant” and “financial participant” within the meaning
of Sections 101(22), 101(53C) and 101(22A) of Title 11 of the United States Code
(the “Bankruptcy Code”). The parties hereto further agree and acknowledge that
(A) this Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “settlement payment” within
the meaning of Sections 362 and 546 of the Bankruptcy Code and (ii) a “swap
agreement,” as such term is defined in Section 101(53B) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder or in connection
herewith is a “transfer” and a “payment or other transfer of property” within
the meaning of Sections 362 and 546 of the Bankruptcy Code, and (B) BofA is
entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(b)(17), 362(o), 546(e), 546(g), 555, 560 and 561 of the
Bankruptcy Code.

8.

Agreements and Acknowledgements Regarding Hedging.

Counterparty acknowledges and agrees that:

(a)      During the Relevant Period, BofA and its Affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to adjust its hedge position
with respect to the Transaction;

 

9

(NY) 14688/002/REPURCHASE/uncollared.forward.kwd.doc

 

--------------------------------------------------------------------------------



(b)      BofA and its Affiliates also may be active in the market for Shares
other than in connection with hedging activities in relation to the Transaction;

(c)      BofA shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Settlement Price and/or the VWAP
Price; and

(d)      Any market activities of BofA and its Affiliates with respect to Shares
may affect the market price and volatility of Shares, as well as the Settlement
Price and/or the VWAP Price, each in a manner that may be adverse to
Counterparty.

9.

Special Provisions regarding Friendly Transaction Announcements.

(a)       If a Friendly Transaction Announcement occurs on or prior to the
Settlement Date, then the Discount shall be reduced as the Calculation Agent
determines appropriate to account for any losses suffered by BofA (or its
affiliate) resulting from (i) the fact that BofA (or such affiliate) would be
unable to adjust any hedge or trading position in respect of the Transaction
quickly enough to reflect sudden changes in market conditions as a result of
such Friendly Transaction Announcement, or (ii) BofA’s good faith belief that
adjusting any hedge or trading position in respect of the Transaction in a
particular manner would raise significant risks with regard to any legal,
regulatory or self-regulatory requirements or related policies and procedures in
light of such Friendly Transaction Announcement or the related Acquisition
Transaction. If a Friendly Transaction Announcement occurs after the Trade Date
but prior to the Scheduled Earliest Acceleration Date, the Scheduled Earliest
Acceleration Date shall be adjusted to be the date of such Friendly Transaction
Announcement. If a Friendly Transaction Announcement occurs after the Settlement
Date or any earlier date of termination or cancellation of the Transaction
pursuant to Section 6 of the Agreement or Article 12 of the Equity Definitions,
then a second settlement (a “Second Settlement”) shall occur (notwithstanding
such earlier termination or cancellation) with a settlement date (the “Second
Settlement Date”) determined in accordance with Annex A and a Number of Shares
to be Delivered equal to the lesser of (i) zero and (ii) (x) the Number of
Shares to be Delivered determined pursuant to the first sentence of this
paragraph as if such Friendly Transaction Announcement occurred prior to such
Settlement Date or earlier date of termination or cancellation minus (y) the
Number of Shares to be Delivered determined pursuant to Section 2 of this
Confirmation without regard to this Section 9 (provided that in the case of a
Second Settlement occurring after such an earlier date of termination or
cancellation, a Number of Shares to be Delivered shall not be determined and
instead a Forward Cash Settlement Amount will be determined as provided in Annex
A).

(b)       “Friendly Transaction Announcement” means (i) a Transaction
Announcement by Counterparty or its board of directors prior to the last day of
the Relevant Period or any earlier date of termination or cancellation of the
Transaction pursuant to Section 6 of the Agreement or Article 12 of the Equity
Definitions (such earlier date, the “Actual Termination Date”), (ii) an
announcement prior to the date three months following the date (the “Relevant
Date”) set forth in the Supplemental Terms Notice as the Final Averaging Date
that an Acquisition Transaction that is the subject of an Transaction
Announcement occurring prior to the Actual Termination Date has been approved,
agreed to, recommended by or otherwise consented to by Counterparty or its board
of directors, or negotiated by Counterparty or any authorized representative of
Counterparty, or (iii) where Counterparty or its board of directors has a legal
obligation to make a recommendation to its shareholders in respect of any such
Acquisition Transaction prior to the date three months following the Relevant
Date, the absence of a recommendation that its shareholders reject such
transaction.

“Transaction Announcement” means (i) the announcement of an Acquisition
Transaction, (ii) an announcement that Counterparty or any of its subsidiaries
has entered into an agreement, a letter of intent or an understanding to enter
into an Acquisition Transaction, (iii) the announcement of an intention to
solicit or enter into, or to explore strategic alternatives or other similar
undertaking that may include, an Acquisition Transaction, or (iv) any other
announcement that in the reasonable judgment of the Calculation Agent may result
in an Acquisition Transaction. For the avoidance of doubt, announcements as used
in this definition of Transaction Announcement refer to any public announcement
whether made by the Issuer or a third party.

“Acquisition Transaction” means (i) any Merger Event (and for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “15%” and to “50%” by “75%” and as if the
clause beginning immediately following the definition of Reverse Merger therein
to the end of such definition were deleted) or Tender Offer, or any other
transaction involving the merger of Counterparty with or into any third party,

 

10

(NY) 14688/002/REPURCHASE/uncollared.forward.kwd.doc

 

--------------------------------------------------------------------------------



(ii) the sale or transfer of all or substantially all of the assets of
Counterparty, (iii) a recapitalization, reclassification, binding share exchange
or other similar transaction, (iv) any acquisition, lease, exchange, transfer,
disposition (including by way of spin-off or distribution) of assets (including
any capital stock or other ownership interests in subsidiaries) or other similar
event by Counterparty or any of its subsidiaries where the aggregate
consideration transferable or receivable by or to Counterparty or its
subsidiaries exceeds 15% of the market capitalization of Counterparty and (v)
any transaction in which Counterparty or its board of directors has a legal
obligation to make a recommendation to its shareholders in respect of such
transaction (whether pursuant to Rule 14e-2 under the Exchange Act or
otherwise).

10.

Other Provisions.

(a)       Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events. If either party would owe the other party any
amount pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity
Definitions (except in the event of an Insolvency, a Nationalization, a Tender
Offer or a Merger Event, in each case, in which the consideration or proceeds to
be paid to holders of Shares consists solely of cash) or pursuant to Section
6(d)(ii) of the Agreement (except in the event of an Event of Default in which
Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party, that resulted from an event or events within
Counterparty’s control) (a “Payment Obligation”), Counterparty shall have the
right, in its sole discretion, to satisfy or to require BofA to satisfy, as the
case may be, any such Payment Obligation by the Share Termination Alternative
(as defined below) by giving irrevocable telephonic notice to BofA, confirmed in
writing within one Scheduled Trading Day, between the hours of 9:00 A.M. and
4:00 P.M. New York City time on the Merger Date, Tender Offer Date, Announcement
Date or Early Termination Date, as applicable (“Notice of Share Termination”).
Upon such Notice of Share Termination, the following provisions shall apply on
the Scheduled Trading Day immediately following the Merger Date, the Tender
Offer Date, Announcement Date or Early Termination Date, as applicable:

Share Termination Alternative:

Applicable and means, if delivery pursuant to the Share Termination Alternative
is owed by BofA, that BofA shall deliver to Counterparty the Share Termination
Delivery Property on the date on which the Payment Obligation would otherwise be
due pursuant to Section 12.7 or 12.9 of the Equity Definitions or Section
6(d)(ii) of the Agreement, as applicable (the “Share Termination Payment Date”),
in satisfaction of the Payment Obligation. If delivery pursuant to the Share
Termination Alternative is owed by Counterparty, paragraphs 2 through 6 of Annex
A shall apply as if such delivery were a settlement of the Transaction to which
Net Share Settlement (as defined in Annex A) applied, the Cash Settlement
Payment Date were the Early Termination Date, the Forward Cash Settlement Amount
were zero (0) minus the Payment Obligation owed by Counterparty, and “Shares” as
used in Annex A were replaced by “Share Termination Delivery Units.”

Share Termination Delivery

Property:

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to the parties at the time of notification of the Payment Obligation.

Share Termination Delivery Unit:

In the case of a Termination Event, Event of Default or Delisting, one Share or,
in the case of an Insolvency, Nationalization, Merger Event or Tender Offer, a
unit consisting of the number or amount of each type of property received by a
holder of one Share (without consideration of any requirement to pay cash or
other consideration in lieu of fractional amounts of any securities) in such
Insolvency,

 

11

(NY) 14688/002/REPURCHASE/uncollared.forward.kwd.doc

 

--------------------------------------------------------------------------------



Nationalization, Merger Event or Tender Offer. If such Insolvency,
Nationalization, Merger Event or Tender Offer involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash.

Failure to Deliver:

Applicable

Other applicable provisions:

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws that exist as a result of the fact
that Counterparty is the Issuer of the Shares) and 9.12 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-Settled” shall be read as references to “settled by Share
Termination Alternative” and all references to “Shares” shall be read as
references to “Share Termination Delivery Units”.

(b)     Equity Rights. BofA acknowledges and agrees that this Confirmation is
not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy. For the avoidance of doubt, the parties agree that the preceding
sentence shall not apply at any time other than during Counterparty’s bankruptcy
to any claim arising as a result of a breach by Counterparty of any of its
obligations under this Confirmation or the Agreement. For the avoidance of
doubt, the parties acknowledge that this Confirmation is not secured by any
collateral that would otherwise secure the obligations of Counterparty herein
under or pursuant to any other agreement.

(c)     Indemnification. In the event that BofA or the Calculation Agent or any
of their Affiliates becomes involved in any capacity in any action, proceeding
or investigation brought by or against any person in connection with any matter
referred to in this Confirmation, Counterparty shall reimburse BofA or the
Calculation Agent or such Affiliate for its reasonable legal and other
out-of-pocket expenses (including the cost of any investigation and preparation)
incurred in connection therewith within 30 days of receipt of notice of such
expenses, and shall indemnify and hold BofA or the Calculation Agent or such
Affiliate harmless on an after-tax basis against any losses, claims, damages or
liabilities to which BofA or the Calculation Agent or such Affiliate may become
subject in connection with any such action, proceeding or investigation. If for
any reason the foregoing indemnification is unavailable to BofA or the
Calculation Agent or such Affiliate or insufficient to hold it harmless, then
Counterparty shall contribute to the amount paid or payable by BofA or the
Calculation Agent or such Affiliate as a result of such losses, claims, damages
or liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by Counterparty on the one hand and BofA or the Calculation
Agent or such Affiliate on the other hand in the matters contemplated by this
Confirmation or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits received by Counterparty on the one hand and BofA or
the Calculation Agent or such Affiliate on the other hand in the matters
contemplated by this Confirmation but also the relative fault of Counterparty
and BofA or the Calculation Agent or such Affiliate with respect to such losses,
claims, damages or liabilities and any other relevant equitable considerations.
The relative benefits received by Counterparty, on the one hand, and BofA or the
Calculation Agent or such Affiliate, on the other hand, shall be in the same
proportion as the Prepayment Amount bears to the customary broker commission for
share repurchases multiplied by the Minimum Shares. The reimbursement, indemnity
and contribution obligations of Counterparty under this Section 10(c) shall be
in addition to any liability that Counterparty may otherwise have, shall extend
upon the same terms and conditions to the partners, directors, officers, agents,
employees and controlling persons (if any), as the case may be, of BofA or the
Calculation Agent and their Affiliates and shall be binding upon and inure to
the benefit of any successors, assigns, heirs and personal representatives of
Counterparty, BofA or the Calculation Agent, any such Affiliate and any such
person. Counterparty also agrees that neither BofA, the Calculation Agent nor
any of such Affiliates, partners, directors, officers, agents, employees or
controlling persons shall have any liability to Counterparty for or in
connection with any matter referred to in this Confirmation except to the extent
that any losses, claims, damages, liabilities or expenses incurred by
Counterparty result from the gross negligence or bad faith of BofA or the
Calculation Agent or a breach by BofA or the Calculation Agent of any of its
covenants or obligations hereunder. The foregoing provisions shall survive any
termination or completion of the Transaction.

 

12

(NY) 14688/002/REPURCHASE/uncollared.forward.kwd.doc

 

--------------------------------------------------------------------------------



(d)     Staggered Settlement. BofA may, by notice to Counterparty prior to the
Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
deliverable on such Nominal Settlement Date on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date as follows: (i) in such notice, BofA will specify to Counterparty the
related Staggered Settlement Dates (each of which will be on or prior to such
Nominal Settlement Date) or delivery times and how it will allocate the Shares
it is required to deliver under “Physical Settlement” among the Staggered
Settlement Dates or delivery times; and (ii) the aggregate number of Shares that
BofA will deliver to Counterparty hereunder on all such Staggered Settlement
Dates and delivery times will equal the number of Shares that BofA would
otherwise be required to deliver on such Nominal Settlement Date.

(e)     Transfer and Assignment. BofA may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part, to (i) any
of its Affiliates, (ii) any entities sponsored or organized by, or on behalf of
or for the benefit of, BofA, or (iii) any third party, in each case without the
consent of Counterparty.

(f)      Additional Termination Events. It shall constitute an Additional
Termination Event with respect to which the Transaction is the sole Affected
Transaction and Counterparty is the sole Affected Party and BofA shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(a)
of the Agreement if, at any time during the Relevant Period, the price per Share
on the Exchange, as determined by the Calculation Agent, is at or below U.S.
$8.00.

 

(g)

Amendments to Equity Definitions. The following amendments shall be made to the
Equity Definitions:

(i)       The first sentence of Section 11.2(c) of the Equity Definitions, prior
to clause (A) thereof, is hereby amended to read as follows: ‘(c) If
“Calculation Agent Adjustment” is specified as the Method of Adjustment in the
related Confirmation of a Share Option Transaction or Share Forward Transaction,
then following the announcement or occurrence of any Potential Adjustment Event,
the Calculation Agent will determine whether such Potential Adjustment Event has
a material effect on the theoretical value of the relevant Shares or options on
the Shares and, if so, will (i) make appropriate adjustment(s), if any, to any
one or more of:’ and the portion of such sentence immediately preceding clause
(ii) thereof is hereby amended by deleting the words “diluting or concentrative”
and the words “(provided that no adjustments will be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares)” and replacing such latter phrase with the words “(and,
for the avoidance of doubt, adjustments may be made to account solely for
changes in volatility, stock loan rate or liquidity relative to the relevant
Shares)”;

(ii)      Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “diluting or concentrative” and replacing them with
“material”; and

(iii)    Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
deleting from the fourth line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
BofA’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to that
issuer”.

(h)       No Netting and Set-off. Notwithstanding any provision of the Agreement
(including without limitation Section 6(f) thereof) and this Confirmation or any
other agreement between the parties to the contrary, neither party shall net or
set off its obligations under the Transaction against its rights against the
other party under any other transaction or instrument.

(i)      Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(j)        Designation by BofA. Notwithstanding any other provision in this
Confirmation to the contrary, BofA (the “Designator”) may designate any of its
Affiliates (the “Designee”) to deliver and otherwise perform its obligations to
deliver any Shares or other securities in respect of the Transaction, and the
Designee may assume such obligations, if any. Such designation shall not relieve
the Designator of any of its obligations, if any, hereunder. Notwithstanding the
previous

 

13

(NY) 14688/002/REPURCHASE/uncollared.forward.kwd.doc

 

--------------------------------------------------------------------------------



sentence, if the Designee shall have performed the obligations, if any, of the
Designator hereunder, then the Designator shall be discharged of its
obligations, if any, to Counterparty to the extent of such performance.

 

(k)

Termination Currency. The Termination Currency shall be USD.

 

(l)

Agreements regarding the Supplemental Terms Notice.

(i)          Counterparty accepts and agrees to be bound by the contractual
terms and conditions as set forth in the Supplemental Terms Notice for the
Transaction. Upon receipt of the Supplemental Terms Notice, Counterparty shall
promptly execute and return the Supplemental Terms Notice to BofA; provided that
Counterparty’s failure to so execute and return the Supplemental Terms Notice
shall not affect the binding nature of the Supplemental Terms Notice, and the
terms set forth therein shall be binding on Counterparty to the same extent, and
with the same force and effect, as if Counterparty had executed a written
version of the Supplemental Terms Notice.

(ii)         Counterparty and BofA agree and acknowledge that (A) the
transactions contemplated by this Confirmation will be entered into in reliance
on the fact that this Confirmation and the Supplemental Terms Notice form a
single agreement between Counterparty and BofA, and BofA would not otherwise
enter into such transactions, (B) this Confirmation, as amended by the
Supplemental Terms Notice, is a “qualified financial contract”, as such term is
defined in Section 5-701(b)(2) of the General Obligations Law of New York (the
“General Obligations Law”); (C) the Supplemental Terms Notice, regardless of
whether the Supplemental Terms Notice is transmitted electronically or
otherwise, constitutes a “confirmation in writing sufficient to indicate that a
contract has been made between the parties” hereto, as set forth in Section
5-701(b)(3)(b) of the General Obligations Law; and (D) this Confirmation
constitutes a prior “written contract”, as set forth in Section 5-701(b)(1)(b)
of the General Obligations Law, and each party hereto intends and agrees to be
bound by this Confirmation, as supplemented by the Supplemental Terms Notice.

(iii)        Counterparty and BofA further agree and acknowledge that this
Confirmation, as supplemented by the Supplemental Terms Notice, constitutes a
contract “for the sale or purchase of a security”, as set forth in Section 8-113
of the Uniform Commercial Code of New York.

(m)      Waiver of Trial by Jury. EACH OF COUNTERPARTY AND BOFA HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF BOFA OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(n)       Governing Law. THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL MATTERS RELATING
HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM OF
INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

14

(NY) 14688/002/REPURCHASE/uncollared.forward.kwd.doc

 

--------------------------------------------------------------------------------



                Please confirm your agreement to be bound by the terms stated
herein by executing the copy of this Confirmation enclosed for that purpose and
returning it to us by mail or facsimile transmission to the address for Notices
indicated above.

 

 

Yours sincerely,

BANK OF AMERICA, N.A.

 

 

By:

_______________________________

 

Name:

 

Title:

 

 

 

Confirmed as of the date first above written:

 

KELLWOOD COMPANY

 

 

By:

_______________________________

Name:

Title:

 

16

(NY) 14688/002/REPURCHASE/uncollared.forward.kwd.doc

 

--------------------------------------------------------------------------------



SCHEDULE A

SUPPLEMENTAL TERMS NOTICE

 

To:

Kellwood Company

600 Kellwood Parkway

St Louis, MO 63178

From:

Bank of America, N.A.

Subject:

Issuer Forward Repurchase Transaction

Ref. No:

[  

]

Date:

[_______], 2008

 

Ladies and Gentlemen:

 

The purpose of this Supplemental Terms Notice is to notify you of certain terms
of the Transaction dated January 3, 2008 between Bank of America, N.A. (“BofA”)
and Kellwood Company (“Counterparty”).

The definitions and provisions contained in the Confirmation dated as of January
3, 2008 between BofA and Counterparty (the “Confirmation”) are incorporated into
this Supplemental Terms Notice. In the event of any inconsistency between those
definitions and provisions and this Supplemental Terms Notice, this Supplemental
Terms Notice will govern.

1.

The terms of the Transaction to which this Supplemental Terms Notice relates are
as follows:

 

Determination Date(s):

[___________]

 

Determination Price:

USD[____] per Share [the VWAP Price on the Determination Date, subject to the
proviso under Determination Date]

 

Discount:

USD [____] per Share [2.20% of the Determination Price]

 

Final Averaging Date:

[________] [the date 9 months following the Determination Date (or if such date
is not an Exchange Business Day, the next following Exchange Business Day)],
subject to BofA’s right to accelerate the Final Averaging Date set forth in the
Confirmation.

Scheduled Earliest

 

Acceleration Date:

[________] [the date 5 months following the Determination Date (or if such date
is not an Exchange Business Day, the next following Exchange Business Day)]

 

 

(NY) 14688/002/REPURCHASE/uncollared.forward.kwd.doc

 

--------------------------------------------------------------------------------





 

Yours sincerely,

BANK OF AMERICA, N.A.

 

 

By:

_______________________________

 

Name:

 

Title:

 

 

 

Receipt Acknowledged:

 

KELLWOOD COMPANY

 

 

By:

_______________________________

Name:

Title:

 

 

(NY) 14688/002/REPURCHASE/uncollared.forward.kwd.doc

 

--------------------------------------------------------------------------------



APPENDIX A

[Counterparty Letterhead]

Bank of America, N.A.

c/o Banc of America Securities LLC

9 W. 57th Street

New York, New York 10019

Attn: [_______________]

 

Re:

Issuer Forward Repurchase Transaction

Ladies and Gentlemen:

In connection with our entry into a confirmation between you and us dated as of
January 3, 2008 (the “Confirmation”), we hereby represent that set forth below
is the total number of shares of our common stock purchased by or for us or any
of our affiliated purchasers in Rule 10b-18 purchases of blocks pursuant to the
once-a-week block exception contained in Rule 10b-18(b)(4) (all defined in Rule
10b-18 under the Securities Exchange Act of 1934, as amended) during the four
full calendar weeks immediately preceding the first day of the Relevant Period
(as defined in the Confirmation) and the week during which the first day of the
Relevant Period occurs:

 

Monday’s
Date

Friday’s
Date

Share
Number

Week 4:

 

 

 

Week 3:

 

 

 

Week 2:

 

 

 

Week 1:

 

 

 

Current Week:

 

 

 

 

We understand that you will use this information in calculating trading volume
for purposes of Rule 10b-18.

Very truly yours,

KELLWOOD COMPANY

 

By:

 

 



--------------------------------------------------------------------------------

 

Name:

 

 

Title:

 

 

 

(NY) 14688/002/REPURCHASE/uncollared.forward.kwd.doc

 

--------------------------------------------------------------------------------



APPENDIX B

[Date]

Kellwood Company

600 Kellwood Parkway

St Louis, MO 63178

 

 

Re:

Issuer Forward Repurchase Transaction

Ladies and Gentlemen:

Reference is made to the Issuer Forward Repurchase Transaction documented by a
Confirmation between you and Bank of America, N.A. dated as of January 3, 2008
(the “Confirmation”). Capitalized terms used without definition in this letter
have the definitions assigned to them in the Confirmation.

In Section 6(e) of the Confirmation, BofA has agreed that you may purchase
Shares during the Relevant Period, subject to the following procedures:

(i)   all such purchases will be made by Banc of America Securities LLC (“BAS”)
in accordance with Rule 10b-18(b) or otherwise in a manner that you and BAS
believe is in compliance with applicable requirements; and

 

(ii)

you will pay to BAS a $0.03 per share commission for each Share purchased.

 

 

(NY) 14688/002/REPURCHASE/uncollared.forward.kwd.doc

 

--------------------------------------------------------------------------------



We may terminate this letter agreement upon the effectiveness of any change in
applicable law or regulation that would cause the procedures set forth herein to
impede BofA’s ability to execute appropriate trading transactions in relation to
BofA’s obligations under the Confirmation in a manner consistent with applicable
law and regulation.

Please indicate your agreement to, and acknowledgment of, the above by signing
and returning to us a copy of this letter.

Very truly yours,

BANK OF AMERICA, N.A.

By:

 

 



--------------------------------------------------------------------------------

 

Name:

 

 

Title:

 

 

 

 

Acknowledged and agreed to as of
the date first above written,

KELLWOOD COMPANY

By:

 

 



--------------------------------------------------------------------------------

 

Name:

 

 

Title:

 

 

 

 

(NY) 14688/002/REPURCHASE/uncollared.forward.kwd.doc

 

--------------------------------------------------------------------------------



ANNEX A

COUNTERPARTY SETTLEMENT PROVISIONS

1.        The following Counterparty Settlement Provisions shall apply to the
extent indicated under the Confirmation:

 

Settlement Currency:

USD

 

Settlement Method Election:

Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to BofA in
writing on the date it notifies BofA of its election that, as of such date, (A)
none of Counterparty and its officers and directors is aware of any material
nonpublic information regarding Counterparty or the Shares and (B) all reports
and other documents filed by Counterparty with the Securities and Exchange
Commission pursuant to the Exchange Act when considered as a whole (with the
more recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.

 

Electing Party:

Counterparty

Settlement Method

 

Election Date:

The date 10 Exchange Business Days prior to the Valuation Date; provided that if
BofA accelerates the Final Averaging Date pursuant to the proviso to the
definition of Final Averaging Date, the Settlement Method Election Date shall be
the Exchange Business Day immediately following the Valuation Date; and provided
further that if a Friendly Transaction Announcement occurs after the Settlement
Date or an earlier termination or cancellation of the Transaction pursuant to
Section 6 of the Agreement or Article 12 of the Equity Definitions, the
Settlement Method Election Date for the Second Settlement shall be the date of
the Friendly Transaction Announcement.

 

Default Settlement Method:

Cash Settlement

Forward Cash Settlement

 

Amount:

The Number of Shares to be Delivered multiplied by the Settlement Valuation
Price; provided that, in the case of a Second Settlement occurring after an
early termination or cancellation of the Transaction pursuant to Section 6 of
the Agreement or Article 12 of the Equity Definitions, the Forward Cash
Settlement Amount shall equal the lesser of (i) zero and (ii)(x) the amount of
the Payment Obligation (the “Payment Amount”) that would have been calculated
for such early termination or cancellation if the Discount had been adjusted by
the Calculation Agent as of the date of the related Transaction Announcement in
the manner provided for in Section 9 of the Confirmation and, for purposes of
“Alternative Calculations and Payment on Early Termination and Certain
Extraordinary Events” of the Confirmation, the relevant Friendly Transaction
Announcement had occurred prior to such calculation, as determined by the
Calculation Agent (with an amount that would have been owed by Counterparty
expressed as a negative number for purposes of this calculation) minus (y) the
actual Payment Amount calculated for such early termination or cancellation.

 

 

Settlement Valuation Price:

The arithmetic average of the VWAP Prices for all Settlement Valuation Dates,
subject to Averaging Date Disruption, determined as if each Settlement Valuation

 

A-1

(NY) 14688/002/REPURCHASE/uncollared.forward.kwd.doc

 

--------------------------------------------------------------------------------



Date were an Averaging Date (with Averaging Date Disruption applying as if the
last Settlement Valuation Date were the Final Averaging Date and the Settlement
Valuation Price were the Settlement Price).

 

 

Settlement Valuation Dates:

A number of Scheduled Trading Days selected by BofA in its reasonable
discretion, beginning on the Scheduled Trading Day immediately following the
Final Averaging Date or, in the case of a Second Settlement, the date of the
Friendly Transaction Announcement.

 

Cash Settlement:

If Cash Settlement is applicable, then Counterparty shall pay to BofA the
absolute value of the Forward Cash Settlement Amount on the Cash Settlement
Payment Date.

Cash Settlement

 

Payment Date:

The date one Settlement Cycle following the last Settlement Valuation Date.

Net Share Settlement

 

Procedures:

If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 5 below.

2.        Net Share Settlement shall be made (i) by delivery on the Cash
Settlement Payment Date (such date, the “Net Share Settlement Date”) of a number
of Shares, which will not be registered for resale (the “Restricted Payment
Shares”), with a value equal to the absolute value of the Forward Cash
Settlement Amount, as adjusted by the Calculation Agent to compensate BofA for
its cost of funds at the Federal Funds Rate during the period (the “Valuation
Period”) commencing on the first Exchange Business Day immediately following the
Valuation Date and ending on the Final Resale Date (as defined in paragraph 5
below), with such Shares’ value based on the value thereof to BofA (which value
shall take into account an illiquidity discount), as determined by the
Calculation Agent (the “Restricted Share Value”), and (ii) by delivery of the
Make-Whole Payment Shares as described in paragraph 4 below. “Federal Funds
Rate” means, for any day, the rate on such day for Federal Funds, as published
by Bloomberg and found by pressing the following letters “FEDSOPEN” followed by
pressing the <Index> key and pressing the following letters “HP” followed by
pressing the <Go> key; provided that if any such day is not a New York Fed
Business Day, the Federal Funds Rate for such day shall be the Federal Funds
Rate for the immediately preceding New York Fed Business Day.

3.        If Counterparty delivers Restricted Payment Shares pursuant to
paragraph 2 above, and Make-whole Payment Shares pursuant to paragraph 4 below:

(a)       all Restricted Payment Shares and Make-Whole Payment Shares shall be
delivered to BofA (or any affiliate of BofA designated by BofA) pursuant to the
exemption from the registration requirements of the Securities Act provided by
Section 4(2) thereof;

(b)       as of or prior to the date of delivery, BAS, BofA and any potential
purchaser of any such shares from BofA (or any affiliate of BofA designated by
BofA) identified by BofA shall have been afforded a commercially reasonable
opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for private placements of equity securities
(including, without limitation, the right to have made available to them for
inspection all financial and other records, pertinent corporate documents and
other information reasonably requested by them); and

(c)       as of the date of delivery, Counterparty shall enter into an agreement
(a “Private Placement Agreement”) with BofA (or any affiliate of BofA designated
by BofA) in connection with the private placement of such shares by Counterparty
to BofA (or any such affiliate) and the private resale of such shares by BofA
(or any such affiliate), substantially similar to private placement purchase
agreements customary for private placements of equity securities, in form and
substance commercially reasonably satisfactory to BofA, which Private Placement
Agreement shall include, without limitation, provisions substantially similar to
those contained in such private placement purchase agreements relating to the
indemnification of, and contribution in connection with the liability of, BofA
and its affiliates, and shall provide for the payment by Counterparty of all
fees and expenses in connection with such resale, including all fees and
expenses of counsel for BofA, and shall contain representations, warranties and
agreements of Counterparty

 

A-2

(NY) 14688/002/REPURCHASE/uncollared.forward.kwd.doc

 

--------------------------------------------------------------------------------



reasonably necessary or advisable to establish and maintain the availability of
an exemption from the registration requirements of the Securities Act for such
resales.

(d)       Counterparty shall not take or cause to be taken any action that would
make unavailable either (i) the exemption set forth in Section 4(2) of the
Securities Act for the sale of any Restricted Payment Shares or Make-Whole
Payment Shares by Counterparty to BofA or (ii) an exemption from the
registration requirements of the Securities Act reasonably acceptable to BofA
for resales of Restricted Payment Shares and Make-Whole Payment Shares by the
BofA (or an affiliate of BofA).

(e)       Counterparty expressly agrees and acknowledges that the public
disclosure of all material information relating to Counterparty is within
Counterparty’s control.

4.        If Restricted Payment Shares are delivered in accordance with
paragraph 3 above, on the last Settlement Valuation Date, a balance (the
“Settlement Balance”) shall be established with an initial balance equal to the
absolute value of the Forward Cash Settlement Amount. Following the delivery of
Restricted Payment Shares or any Make-Whole Payment Shares, BofA shall sell all
such Restricted Payment Shares or Make-Whole Payment Shares in a commercially
reasonable manner. At the end of each Exchange Business Day upon which sales
have been made, the Settlement Balance shall be reduced by an amount equal to
the aggregate proceeds received by BofA or its affiliate upon the sale of such
Restricted Payment Shares or Make-Whole Payment Shares, less a customary and
commercially reasonable private placement fee for private placements of common
stock by similar issuers. If, on any Exchange Business Day, all Restricted
Payment Shares and Make-Whole Payment Shares have been sold and the Settlement
Balance has not been reduced to zero, Counterparty shall (i) deliver to BofA or
as directed by BofA one Settlement Cycle following such Exchange Business Day an
additional number of Shares (the “Make-Whole Payment Shares” and, together with
the Restricted Payment Shares, the “Payment Shares”) equal to (x) the Settlement
Balance as of such Exchange Business Day divided by (y) the Restricted Share
Value of the Make-Whole Payment Shares as of such Exchange Business Day or (ii)
promptly deliver to BofA cash in an amount equal to the then remaining
Settlement Balance. This provision shall be applied successively until either
the Settlement Balance is reduced to zero or the aggregate number of Restricted
Payment Shares and Make-Whole Payment Shares equals the Maximum Deliverable
Number. If on any Exchange Business Day, Restricted Payment Shares and
Make-Whole Payment Shares remain unsold and the Settlement Balance has been
reduced to zero, BofA shall promptly return such unsold Restricted Payment
Shares or Make-Whole Payment Shares.

5.        Notwithstanding the foregoing, in no event shall Counterparty be
required to deliver more than the Maximum Deliverable Number of Shares as
Payment Shares hereunder. “Maximum Deliverable Number” means 12,500,000 Shares.
Counterparty represents and warrants to BofA (which representation and warranty
shall be deemed to be repeated on each day from the date hereof to the last
Settlement Valuation Date or, if Counterparty has elected to deliver any Payment
Shares hereunder, to the date on which resale of such Payment Shares is
completed (the “Final Resale Date”)) that the Maximum Deliverable Number is
equal to or less than the number of authorized but unissued Shares of
Counterparty that are not reserved for future issuance in connection with
transactions in such Shares (other than the transactions under this
Confirmation) on the date of the determination of the Maximum Deliverable Number
(such Shares, the “Available Shares”). In the event Counterparty shall not have
delivered the full number of Shares otherwise deliverable as a result of this
paragraph 5 (the resulting deficit, the “Deficit Shares”), Counterparty shall be
continually obligated to deliver, from time to time until the full number of
Deficit Shares have been delivered pursuant to this paragraph, Shares when, and
to the extent that, (i) Shares are repurchased, acquired or otherwise received
by Counterparty or any of its subsidiaries after the date hereof (whether or not
in exchange for cash, fair value or any other consideration), (ii) authorized
and unissued Shares reserved for issuance in respect of other transactions prior
to such date which prior to the relevant date become no longer so reserved or
(iii) Counterparty additionally authorizes any unissued Shares that are not
reserved for other transactions. Counterparty shall immediately notify BofA of
the occurrence of any of the foregoing events (including the number of Shares
subject to clause (i), (ii) or (iii) and the corresponding number of Shares to
be delivered) and promptly deliver such Shares thereafter.

 

 

A-3

(NY) 14688/002/REPURCHASE/uncollared.forward.kwd.doc

 

 